12/17/2020

ORIGINAL
                                                                                            Case Number: DA 20-0498




                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA,MONTANA 59620-3003

                                          Supreme Court No.
                                             DA 20-0498

THOMAS JAMES BICK,                                                               FILED
             Petitioner, Obligor and Appellant,
                                                                                DEC 1 7 2020
      v.                                                                     Bowen Greenwood
                                                                           Clerk of Suprerne
                                                                                             Court
                                                                              State of Montana

KATHLEEN JO JOHNSON,

             Respondent, Obligee and Appellee,
                                                                         GRANT OF EXTENSION
      and

MONTANA DEPARTMENT OF PUBLIC
HEALTH AND HUMAN SERVICES,
CHILD SUPPORT ENFORCEMENT
DIVISION,EX REL.,

             Respondent and Appellee.

        Pursuant to authority granted under M.R. App.P. 26(1), Appellant is given an extension oftime
until January 20,2021, to prepare, file, and serve the Appellant's brief.

DATED this December 17, 2020



                                                                     Bowen Greenwood
                                                                     Clerk of the Supreme Court


c:     Thomas James Bick, Robert J. Waller, Timothy Charles Fox, Andrew Warlick Betson


            PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705